DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 5-7, 9-10, 13-15, 17-18, and 21-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,529,191. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matters as it relates to the system(s) and methods of Claims 1-2, 5-7, 9-10, 13-15, 17-18, and 21-23 of the instant application No. 16/700,723, as it pertains to at least one controller; a communications interface configured to communicate via a network; and a memory storage device storing instructions which, when executed by the at least one controller, cause the at least one controller to: establish an anonymous account associated with an identifier but unassociated with any personal information of any player; receive the identifier from a first wagering terminal via the network to enable access to the anonymous account; receive, from the first wagering terminal via the network, a first wager on a first sporting .
The following is an example of claim correspondence to illustrate the similarities and/or overlapping subject matter. 
U.S. Patent No. 10,529,191
U.S. Application No. 16/700,723
Claim 1:  A sports betting server comprising: 

at least one processor;  

a communications interface configured to communicate via a network;  and 

a memory storage device configured to store instructions, which when executed by the at least one processor, cause the sports betting server to: 



receive the identifier from a first wagering terminal via the network to enable access to the anonymous account;  



receive, from the first wagering terminal via the network, a first wager on a first sporting event, the first wager being covered by the balance in the anonymous account;  

provide, to the first wagering terminal via 
the network, first betting information enabling the first wagering terminal to display a first virtual betting slip including an indication of the first wager on the first sporting event;  

receive the identifier from a second wagering terminal via the network to enable access to the anonymous account;  

receive, from the second wagering terminal via the network, a second wager on a second sporting event, the second wager being covered by a remaining balance in the anonymous account;  and 



provide, to the second wagering terminal via the network, the first betting information and second betting information enabling the second wagering 




at least one controller; 

a communications interface configured to communicate via a network; and 

a memory storage device storing instructions which, when executed by the at least one controller, cause the at least one controller to: 









receive the identifier from a first wagering terminal via the network to enable access to the anonymous account; 



receive, from the first wagering terminal via the network, a first wager on a first sporting event, the first wager being covered by a balance in the anonymous account; 

provide, to the first wagering terminal via the network, first betting information enabling the first wagering terminal to display a first virtual betting slip including an indication of the first wager on the first sporting event; 

receive the identifier from a second wagering terminal via the network to enable access to the anonymous account; 

receive, from the second wagering terminal via the network, a second wager on a second sporting event, the second wager being covered by a remaining balance in the anonymous account; and 



provide, to the second wagering terminal via the network, the first betting information and second betting information enabling the second wagering .




Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an judicial exception (abstract idea) without significantly more. 
The claim(s) recite(s) with respect to at least:
Independent Claim 1:
A sports betting system comprising: at least one controller; a communications interface configured to communicate via a network; and a memory storage device storing instructions which, when executed by the at least one controller, cause the at least one controller to: establish an anonymous account associated with an identifier but unassociated with any personal information of any player; receive the identifier from a first wagering terminal via the network to enable access to the anonymous account; receive, from the first wagering terminal via the network, a first wager on a first sporting event, the first wager being covered by a balance in the anonymous account; provide, to the first wagering terminal via the network, first betting information enabling the first wagering terminal to display a first virtual betting slip including an indication of the first wager on the first sporting event; receive the identifier from a second wagering terminal 

Independent Claim 9:
A method of operating a sports betting system, comprising: establishing, by a controller, an anonymous account associated with an identifier but unassociated with any personal information of any player; receiving the identifier at a first wagering terminal to enable access to the anonymous account; receiving, via the first wagering terminal, a first wager on a first sporting event, the first wager being covered by a balance in the anonymous account; providing, to the first wagering terminal, first betting information enabling the first wagering terminal to display a first virtual betting slip including an indication of the first wager on the first sporting event; receiving the identifier at a second wagering terminal to enable access to the anonymous account; receiving, via the second wagering terminal, a second wager on a second sporting event, the second wager being covered by a remaining balance in the anonymous account; and providing, to the second wagering terminal, the first betting information and second betting information enabling the second wagering terminal to display the 

Independent Claim 17:
A sports betting system comprising: a first wagering terminal; a second wagering terminal; and a sports betting server in communication with the first and second wagering terminals via a network, the sports betting server configured to: establish an anonymous account associated with an identifier but unassociated with any personal information of any player; receive the identifier from the first wagering terminal via the network to enable access to the anonymous account; receive, from the first wagering terminal via the network, a first wager on a first sporting event, the first wager being covered by a balance in the anonymous account; provide, to the first wagering terminal via the network, first betting information enabling the first wagering terminal to display a first virtual betting slip including an indication of the first wager on the first sporting event; receive the identifier from the second wagering terminal via the network to enable access to the anonymous account; receive, from the second wagering terminal via the network, a second wager on a second sporting event, the second wager being covered by a remaining balance in the anonymous account; and provide, to the second wagering terminal via the network, the first betting information and second betting information enabling the second wagering terminal to display the first virtual betting slip and a second virtual betting slip, the second virtual betting slip including an indication of the second wager on the second sporting event. 

Such limitations appear to relate to the abstract idea of establishing, by a controller, an anonymous account associated with an identifier but unassociated with any personal information of any player; receiving the identifier at a first wagering terminal to enable access to the anonymous account; receiving, via the first wagering terminal, a first wager on a first sporting event, the first wager being covered by a balance in the anonymous account; providing, to the first wagering terminal, first betting information enabling the first wagering terminal to display a first virtual betting slip including an indication of the first wager on the first sporting event; receiving the identifier at a second wagering terminal to enable access to the anonymous account; receiving, via the second wagering terminal, a second wager on a second sporting event, the second wager being covered by a remaining balance in the anonymous account; and providing, to the second wagering terminal, the first betting information and second betting information enabling the second wagering terminal to display the first virtual betting slip and a second virtual betting slip, the second virtual betting slip including an indication of the second wager on the second sporting event falling under the Grouping of Certain Methods of Organizing Human Activity as it pertains to fundamental economic principles or practices (including hedging, insurance, mitigating risk) and/or managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).  The interaction encompasses both activity of a single person (for example a person following a set of instructions) and activity that involves multiple people (such as a commercial or legal 
In this case the steps set forth in the system and method recite establishing an anonymous account associated with an identifier but unassociated with any personal information of any player; receiving the identifier to enable access to the anonymous account; receiving a first wager on a first sporting event, the first wager being covered by a balance in the anonymous account; providing first betting information enabling display of a first virtual betting slip including an indication of the first wager on the first sporting event; receiving the identifier to enable access to the anonymous account; receiving a second wager on a second sporting event, the second wager being covered by a remaining balance in the anonymous account; and providing the first betting information and second betting information enabling the display of the first virtual betting slip and a second virtual betting slip, the second virtual betting slip including an indication of the second wager on the second sporting event.  Such steps being performed by the recitation of generic computer components; however, under its broadest reasonable interpretation covering performance of the limitation as it pertains fundamental economic principles or practices (including hedging, insurance, mitigating risk) and/or managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) such that a first person (wagering admin) at a first location can manage anonymous accounts using pencil and paper to establish an anonymous account associated with an identifier but unassociated with any personal information of any player; receiving the identifier to 
This judicial exception is not integrated into a practical application because the claimed invention merely applies the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform the abstract idea (MPEP 2106.05 (f)) and/or generally links the use of the judicial exception to a particular technology or field of use (MPEP 2106.05 (h)).  The claimed computer components (system, controller, communications interface, memory storage device, terminal, and display) are recited at a level of generality and are merely invoked as tool to perform the abstract idea.  Such components fail to integrate the recited abstract idea into a practical application.  Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea.
“[I]f a patent’s recitation of a computer amounts to a mere instruction to ‘implement]’ an abstract idea ‘on ... a computer, ’... that addition cannot impart patent eligibility.” Alice, 134 S. Ct. at 2358 (quoting Mayo, 132 S. Ct. at 1301). As such, the significantly more required to overcome the 35 U.S.C. 101 hurdle and transform the claimed subject matter into a patent-eligible abstract idea is lacking. Accordingly, the claims are not patent-eligible.
any suitable connection technology, such as Bluetooth, 802.11, Ethernet, public switched telephone networks, SONET, etc.” (¶ 24); “The wagering game machines 102 described herein can take any suitable form, such as floor standing models, kiosks, handheld mobile units, bartop models, workstation-type console models, etc.” (¶ 25); “Any or all of the network server services (e.g., the casino accounting system 128) may include any number of physical machines, having any number of associated processors and controllers, any number of communications interfaces configured to communicate with the network, and access to a memory storage device configured to store instructions, which when executed by at least one processor, cause the casino accounting system to perform various described functions.” (¶ 31); “The CPU 242 includes any suitable processor(s), such as those made by Intel and AMD.  By way of example, the CPU 242 includes a plurality of microprocessors including a master processor, a slave processor, and a secondary or parallel processor.  The game-logic circuitry 240, as used herein, comprises any combination of hardware, software, or firmware disposed in or outside of the gaming machine 202 that is configured to communicate with or control the transfer of data between the gaming machine 202 and a bus, another computer, processor, device, service, or network (e.g., network 108, 110, 114, etc.).” (¶ 35); “The game-logic circuitry 240 is also connected to an input/output (I/O) bus 248, which can include any suitable bus technologies, such as an AGTL+frontside bus and a PCI backside bus.” (¶ 36); “By way of example, input devices 250 may include one or more touch screens mounted over one or more displays, physical buttons on a button any other piece of electronic equipment that provides signals in response to changing configuration of the input device.” (¶ 37); and “Any component of the gaming-machine architecture includes hardware, firmware, or tangible machine-readable storage media including instructions for performing the operations described herein.  Machine-readable storage media includes any mechanism that stores information and provides the information in a form readable by a machine (e.g., gaming terminal, computer, etc.).  For example, machine-readable storage media includes read only memory (ROM), random access memory (RAM), magnetic-disk storage media, optical storage media, flash memory, etc.” (¶ 46).  Such disclosure suggests that any hardware or software required by the claims are no more than generic components operating in their ordinary capacity.  
Additionally, Valenza (US 5,156,397) teaches that displays are well known in the art for displaying bet slips (Col. 4:42-57).
Nor do the dependent claims 2-8 and 10-16 add “significantly more” since they merely add to the claimed concepts relating to fundamental economic principles and/or managing personal behavior or relationships or interactions between people including following rules or instructions (falling under the Grouping of Certain Methods of Organizing Human Activity).  The dependent claims failing to place the claimed invention into a practical applicant or additional generic components of the dependent claims failing to amount to “significantly more” for the same reasons noted above.  
Ariosa Diagnostics, Inc., V. Sequenom, Inc., (Fed Cir. June 12, 2015):
The Supreme Court has made clear that the principle of preemption is the basis for the judicial exceptions to patentability. Alice, 134 S. Ct at 2354 (“We have described the concern that drives this exclusionary principal as one of pre-emption”). For this reason, questions on preemption are inherent in and resolved by the § 101 analysis. The concern is that “patent law not inhibit further discovery by improperly tying up the future use of these building blocks of human ingenuity.” Id. (internal quotations omitted). In other words, patent claims should not prevent the use of the basic building blocks of technology—abstract ideas, naturally occurring phenomena, and natural laws. While preemption may signal patent ineligible subject matter, the absence of complete preemption does not demonstrate patent eligibility. In this case, Sequenom’s attempt to limit the breadth of the claims by showing alternative uses of DNA outside of the scope of the claims does not change the conclusion that the claims are directed to patent ineligible subject matter. Where a patent’s claims are deemed only to disclose patent ineligible subject matter under the Mayo framework, as they are in this case, preemption concerns are fully addressed and made moot. (Emphasis added.)
In summary, in regards to claims 17-24, with emphasis on at least Independent Claim 17, focuses on a sports betting system comprising: a first wagering terminal; a second wagering terminal; and a sports betting server in communication with the first and second wagering terminals via a network, the sports betting server configured to: establish an anonymous account associated with an identifier but unassociated with any personal information of any player; receive the identifier from the first wagering terminal via the network to enable access to the anonymous account; receive, from the first wagering terminal via the network, a first wager on a first sporting event, the first wager being covered by a balance in the anonymous account; provide, to the first wagering terminal via the network, first betting information enabling the first wagering terminal to 
Such limitations appear to relate to the abstract idea of establishing, by a controller, an anonymous account associated with an identifier but unassociated with any personal information of any player; receiving the identifier at the first wagering terminal to enable access to the anonymous account; receiving, via the first wagering terminal, a first wager on a first sporting event, the first wager being covered by a balance in the anonymous account; providing, to the first wagering terminal, first betting information enabling the first wagering terminal to display a first virtual betting slip including an indication of the first wager on the first sporting event; receiving the identifier at the second wagering terminal to enable access to the anonymous account; receiving, via the second wagering terminal, a second wager on a second sporting 
In this case the steps set forth in the system recite establishing an anonymous account associated with an identifier but unassociated with any personal information of any player; receiving the identifier to enable access to the anonymous account; receiving a first wager on a first sporting event, the first wager being covered by a balance in the anonymous account; providing first betting information enabling display of a first virtual betting slip including an indication of the first wager on the first sporting event; receiving the identifier to enable access to the anonymous account; receiving a second wager on a second sporting event, the second wager being covered by a remaining balance in the anonymous account; and providing the first betting information 

The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because no element or combination of elements is sufficient to ensure any claim of the present application as a whole amounts to significantly more than one or more judicial exceptions, as described above. For example, the recitations of utilization of a “system”, “controller”, “communications interface”, “memory storage device”, “terminal”, and “display” used to apply the abstract idea merely implements the abstract idea at a high level of generality and fail to impose meaningful limitations to impart patent-eligibility (the use of a computing device and/or generic components is merely illustrating the environment in which the abstract idea is practiced).  These elements and the mere processing of data using these elements do not set forth significantly more than the abstract idea itself applied on general purpose computing devices. Taking the physical elements individually and in combination, the computer-based components perform purely generic computer-based functions that are “[I]f a patent’s recitation of a computer amounts to a mere instruction to ‘implement]’ an abstract idea ‘on ... a computer, ’... that addition cannot impart patent eligibility.” Alice, 134 S. Ct. at 2358 (quoting Mayo, 132 S. Ct. at 1301). As such, the significantly more required to overcome the 35 U.S.C. 101 hurdle and transform the claimed subject matter into a patent-eligible abstract idea is lacking. Accordingly, the claims are not patent-eligible.
Additionally, the applicant suggests that: “The wired and wireless communication links can employ any suitable connection technology, such as Bluetooth, 802.11, Ethernet, public switched telephone networks, SONET, etc.” (¶ 24); “The wagering game machines 102 described herein can take any suitable form, such as floor standing models, kiosks, handheld mobile units, bartop models, workstation-type console models, etc.” (¶ 25); “Any or all of the network server services (e.g., the casino accounting system 128) may include any number of physical machines, having any number of associated processors and controllers, any number of communications interfaces configured to communicate with the network, and access to a memory storage device configured to store instructions, which when executed by at least one processor, cause the casino accounting system to perform various described functions.” (¶ 31); “The CPU 242 includes any suitable processor(s), such as those made by Intel and AMD.  By way of example, the CPU 242 includes a plurality of microprocessors including a master processor, a slave any combination of hardware, software, or firmware disposed in or outside of the gaming machine 202 that is configured to communicate with or control the transfer of data between the gaming machine 202 and a bus, another computer, processor, device, service, or network (e.g., network 108, 110, 114, etc.).” (¶ 35); “The game-logic circuitry 240 is also connected to an input/output (I/O) bus 248, which can include any suitable bus technologies, such as an AGTL+frontside bus and a PCI backside bus.” (¶ 36); “By way of example, input devices 250 may include one or more touch screens mounted over one or more displays, physical buttons on a button panel, a mouse, a joystick, a gesture-sensing device, a voice-recognition device, a bill/ticket acceptor, a card reader, radio-frequency identification (RFID) readers, or any other piece of electronic equipment that provides signals in response to changing configuration of the input device.” (¶ 37); and “Any component of the gaming-machine architecture includes hardware, firmware, or tangible machine-readable storage media including instructions for performing the operations described herein.  Machine-readable storage media includes any mechanism that stores information and provides the information in a form readable by a machine (e.g., gaming terminal, computer, etc.).  For example, machine-readable storage media includes read only memory (ROM), random access memory (RAM), magnetic-disk storage media, optical storage media, flash memory, etc.” (¶ 46).  Such disclosure suggests that any hardware or software required by the claims are no more than generic components operating in their ordinary capacity.  

Nor do the dependent claims 18-24 add “significantly more” since they merely add to the claimed concepts relating to fundamental economic principles and/or managing personal behavior or relationships or interactions between people including following rules or instructions (falling under the Grouping of Certain Methods of Organizing Human Activity).  The dependent claims failing to place the claimed invention into a practical applicant or additional generic components of the dependent claims failing to amount to “significantly more” for the same reasons noted above.  
On the question of preemption, the Federal Circuit has stated in Ariosa Diagnostics, Inc., V. Sequenom, Inc., (Fed Cir. June 12, 2015):
The Supreme Court has made clear that the principle of preemption is the basis for the judicial exceptions to patentability. Alice, 134 S. Ct at 2354 (“We have described the concern that drives this exclusionary principal as one of pre-emption”). For this reason, questions on preemption are inherent in and resolved by the § 101 analysis. The concern is that “patent law not inhibit further discovery by improperly tying up the future use of these building blocks of human ingenuity.” Id. (internal quotations omitted). In other words, patent claims should not prevent the use of the basic building blocks of technology—abstract ideas, naturally occurring phenomena, and natural laws. While preemption may signal patent ineligible subject matter, the absence of complete preemption does not demonstrate patent eligibility. In this case, Sequenom’s attempt to limit the breadth of the claims by showing alternative uses of DNA outside of the scope of the claims does not change the conclusion that the claims are directed to patent ineligible subject matter. Where a patent’s claims are deemed only to disclose patent ineligible subject matter under the Mayo framework, as they are in this case, preemption concerns are fully addressed and made moot. (Emphasis added.)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Please see attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAMAR HARPER whose telephone number is (571)272-6177. The examiner can normally be reached 7:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on (571) 270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 

/TRAMAR HARPER/Primary Examiner, Art Unit 3715